Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 4-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bennet et al. (US 3,825,001) (“Bennet”).
Bennet discloses: a connector defining a pathway 11 (lumen) and including a first connection member 13 and a second connection member 14, the connector including a region of alternating ridges and grooves proximate the first connection member (see Fig. 2); a catheter 16 extending through the connector.
the connector includes a breakaway portion 15.
breakaway portion is a friction connection.
wherein the first connection member and second connection member separate once a predetermined force is applied to the connector. C3L18-44
the first connection member and second connection member separate once a predetermined force is applied to the connector. C3L41-44
the connector is coupled to a track 45
the connector is coupled to the track and an introducer 22.
the catheter extends through the introducer and the track.  See Figs. 1,3
wherein the ridges and grooves form accordion folds that collapse or expand to permit the connector to have a greater or lesser distance between the track and the introducer. See Figs. 1,2
the connector moves upon a predetermined compressive force applied to a distal end and a proximal end of the connector. See Fig.2
the connector buckles upon a predetermined compressive force applied to a distal end and a proximal end of the connector. See Fig. 2
claim 15: a body 14 including a folding portion allowing the body to become longer and shorter along the longitudinal axis (Figs. 1,2), the body defining a pathway (11 lumen); and the catheter 16 extending through the pathway.
the body provides a pathway (11 lumen) for the catheter to extend therethrough such that the body prevents buckling of the catheter.
the folding portion defines an accordion region that collapses or expands to permit the pathway to have a greater or lesser distance. Fig. 2
the folding portion extends between a track 45 and an introducer 22.
the folding portion includes a pivot. Fig. 2 (can move the sheath 14 any direction as desired)
the folding portion is a connector coupling a track 45 with another portion of the robotic catheter system (not positively claimed in claim 15).

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hauck et al. (US 10,258,285) (“Hauck”).
Hauck discloses: a drive 70, operatively moving a device along a longitudinal axis; a body including a folding portion 76 (telescoping tubular elements) allowing the body to become longer and shorter along the longitudinal axis, the body defining a pathway for the device 12.
the folding portion is a connector including a pivot portion 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783